DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-11, and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uglow et al. (US 6,251,770 B1) (“Uglow”), in view of Carrillo-Lopez et al., "Characterization of the oxidation rate of densified SiN thin films by Auger and infrared absorption spectroscopies", Thin Solid Films 311 (1997) 38–43 (“Carrillo-Lopez), in light of evidentiary reference of Greco et al. (US 2001/0000115 A1) (“Greco”), in view of Lin et al. (US 8,017,522 B2) (“Lin”).
Regarding claim 1, Uglow teaches at least in figures 3-6, and 10A:
forming a layer of blocking material (102) comprising nitride material (col. 4 at lines 40-43, where 102 can be SiN) over a wiring structure (122); 
form an upper oxidized layer (104)
forming an interlevel dielectric material (106 and/or 104) over the upper oxidized layer (104), 

forming a dual damascene via (figure 5 element 110) into carbon doped oxide (106), the upper oxidized layer (104), and the nitride material (102) to expose the wiring structure (figure 6 exposes 122), 
the dual damascene via (figure 5 element 11) having a wider cross sectional profile in the carbon doped oxide (110 is wider than the trench 112) than the nitride material (102) and the upper oxidized layer (104), and having a substantially straight via profile through the upper oxidized layer (the area below 110 in figure 5 is shown as being a substantially straight via profile through 104); and 
forming a contact within the dual damascene via,(figure 10A elements 300/302) the contact (figure 10A elements 300/302) having a substantially straight profile through the upper oxidized layer (104), the nitride material (102) and the carbon doped oxide (106).

Uglow does not teach:
oxidizing the nitride material with an oxygen treatment comprising an oxygen atmosphere to form an upper oxidized layer with a thickness of 20% to 30% of a thickness of the nitride material; 
the interlevel dielectric material comprising bulk SiCOH; 

Carrillo-Lopez teaches:
oxidizing the nitride material with an oxygen treatment comprising an oxygen atmosphere (pg. 38, col. 2 at lines at lines 13-25; pg. 39, col. 2 at lines 19-28) to form an upper 
It would have been obvious to one of oinrday skill in the art to form the layers 102 and 104 by the method of Carrillo-Lopez because Carrillo-Lopez teaches that by form these layers by its process one of ordinary skill in the art because it produces version of SiN, that is closer to the stoichiometric Si3N4, which allows for better electrical isolation of the areas covered by the SiN (pg. 38-39, col. 2-1). Further, the method employed by Carrillo-Lopez is similar to the method employed by Greco, and thus one of ordinary skill int eh art would expect it to have similar properties such as protecting the blocking material from photoresist to protecting the blocking layer from pinholes to providing a better adhesion to subsequent layers form on it. Greco at ¶ 0040. 
Uglow and Carrillo-Lopez do not teach:
the interlevel dielectric material comprising bulk SiCOH; 

Lin teaches:
the interlevel dielectric material (14B) comprising bulk SiCOH (col. 10 at lines 25-30, where 14B can be the same material as 14A; col. 8 at lines 21-28, where 14A can be SiCOH, or a c-doped oxide).
Therefore, Lin teaches that SiCOH is an art reconized equivalent to the material taught by Uglow. As such it would be a matter of choice for one of ordinary skill in the art to use routine skill in the art to substitute one know material for another. MPEP 2144.07, and MPEP 2144.06.


Regarding claim 2, Uglow teaches at least in figures 3-6, and 10A, and Greco teaches at least in figures 1-5:
wherein the interlevel dielectric material (Uglow 104/106; Greco 28) and the upper oxidized layer (Greco 24) have a substantially same etch profile (Greco 28 and 24 would have substantially the same etch profile as they are formed of substantially the same material; Uglow 104/106 can comprise SiOx col. 4 at lines 54-58; Greco 28 is formed of SiOx ¶ 0041).
Regarding claims 3, and  13, Carrillo-Lopez teaches:
wherein the oxygen atmosphere is one of O2, NO2 and CO2, in a carrier gas in a deposition chamber (pg. 40, col. 2 at ¶ 3, where O2 or oxygen is used).
And, Lin teaches:
wherein the oxygen atmosphere is one of O2, NO2 and CO2, in a carrier gas in a deposition chamber (Col. 10 at lines 18-24, where a carrier gas can be used in conjunction with at least O2).
Regarding claim 4, Carrillo-Lopez teaches:
The oxidation process happens at elevated temperatures. 
Greco teaches at least in figures 1-5:
wherein the oxidizing is performed with a plasma process (¶ 0039, where 24 is formed by a plasma oxidizing process on 22).
Based upon the results of both Carrillo-Lopez and Greco it would have been obvious to one of ordinary skill in the art that they could have used either method to oxidize the nitride layer.
Regarding claim 6, Lin teaches:

It would have been obvious that the oxidizing layer 22 of Lin could have comprised SiCOH as Lin teaches that this is an obvious variant of the materials taught by Greco and Uglow. Further, it appears that the choice of material for the blocking material and oxidized layer is a matter of choice of one of ordinary skill in the art. Further, there is no persuasive evidence that the claimed material is significant in view of the prior art. 
Regarding claim 8, Lin teaches:
the block material is composed of nitrogen- doped silicon carbide (col. 9 at lines 32-39, where 20A can be SiCNH or SiN as taught by Uglow).
Regarding claim 9, 
Per Applicant’s specification at ¶ 0017, the block material 16 is a low-k dielectric layer for example a nitride material. Lin teaches in claim 5 that the blocking material 20A can be a nitride material. Therefore, the prior art teaches this limitation.
Regarding claims 10-11, 
Claim 10 does not claim what the thickness of the oxidized layer needs to be to act as a diffusion barrier. However, claim 11 does teach that a thickness of 12 nm to 25 nm would be sufficient. Therefore, if the oxidized layer is between 12 nm to 25 nm then it would meet the limitations of claim 10. 
Carrillo-Lopez teaches:

Thus, based upon the above, the limitations of claims 10-11 are obvious in light of the prior art. 
Regarding claims 14-16, Carrillo-Lopez teaches:
wherein the oxygen treatment is provided after start of the deposition process using the same deposition chamber as deposition for the blocking material (pg. 40, col. 2 at ¶ 3, where O2 or oxygen is used after the deposition process, and uses the same chamber as there is no discussion of moving the device to another chamber to perform the oxidation process).
Lin teaches:
wherein the oxygen treatment is provided after start of the deposition process using the same deposition chamber as deposition for the blocking material (Col. 9-10 at lines 45-24, where the blocking material 20A has been formed first and then oxidized in the same chamber).
Regarding claim 17, Uglow teaches:

Uglow does not teach:
with the interlevel dielectric material and the upper oxidized layer are etched in a same etching cycle, and the blocking material is etched in a different etching cycle.
However, this would have been obvious to one of ordinary skill in the art. Uglow (figure 4) and Lin (figure 5) teach that one can etch all the way down to the blocking material. Greco (figure 1A) teaches that one can etch through all three layers. Based upon these references one of ordinary skill in the art would know that they could modify the etching of the via to stop at any layer they wanted. As shown in Uglow they could stop midway in the interlayer dielectric (figure 3) and at the blocking layer (figure 4), or as Lin teaches they could etch all the way through the interlayer dielectric and stop of the blocking layer (figure 5), or as taught by Greco they could simply etch all the way through all the layers (figure 1A). Thus, based upon the prior art it is a matter of choice for one of ordinary skill in the art to stop at any layer they want in the etch process, and then continue the etch process. One reason one of ordinary skill in the art may want to stop at different layers is to verify the etch process through the layer they just went through before continuing on to the next layer. 
Regarding claim 18, Uglow teaches at least in figures 3-6, and 10A:
wherein the upper oxidized layer (Uglow 104 as modified by Carrillo-Lopez) is directly contacting the interlevel dielectric material (Uglow 106) and the blocking material (Uglow 102).
Regarding claim 19, Examiner’s combination shown in the drawing above teaches:
wherein the blocking material (Uglow 102)  is a nitride based material (Uglow col. 4 at lines 40-43) which is deposited directly contacting the wiring structure (Uglow 122) and an 
Lin teaches:
the interlevel dielectric material (14B) comprising bulk SiCOH (col. 10 at lines 25-30, where 14B can be the same material as 14A; col. 8 at lines 21-28, where 14A can be SiCOH, or a c-doped oxide).
Therefore, Lin teaches that SiCOH is an art reconized equivalent to the material taught by Uglow. As such it would be a matter of choice for one of ordinary skill in the art to use routine skill in the art to substitute one know material for another. MPEP 2144.07, and MPEP 2144.06.
Regarding claim 20, Uglow teaches at least in figures 3-6, and 10A:
wherein the dual damascene is aligned with and completely over the wiring structure (this is shown in Examiner’s annotated Uglow figure 10A above).

Response to Arguments
Applicant’s arguments, filed October 28, 2020, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the rejection above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/            Primary Examiner, Art Unit 2822